Citation Nr: 9912350	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-10 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1951 to June 1955.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied a claim of entitlement to 
service connection for a dental condition. 


FINDINGS OF FACT

1.  Replaceable missing teeth or periodontal disease are not 
disabilities as defined by applicable veterans' benefits laws 
and regulations.

2.  The veteran has not asserted that he has a dental 
condition due to combat wounds or that he was a prisoner-of-
war (POW), and has specified that extraction of teeth in 
service was due to an infection of the teeth and gums, and 
was not a result of dental trauma in service.

3.  The veteran has not submitted evidence of a plausible 
claim for service connection for a dental disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a dental 
disorder manifested by replaceable missing teeth is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an application for compensation or pension submitted in 
March 1996, the veteran stated that the Army pulled all his 
top teeth and all but nine of his bottom teeth, in the latter 
part of 1951, while he was stationed in Korea, due to an 
infection in his gums and teeth.  The veteran's service 
separation examination, conducted in June 1955, reflects that 
the veteran's maxillary teeth were missing and had been 
replaced by dentures, and that several lower teeth were 
missing as well, with all but one tooth, #32, replaced by 
appliances.  

The Board notes that the veteran's service medical records, 
other than the June 1955 separation examination which is of 
record, cannot be located, and are presumed destroyed in a 
fire at the National Personnel Records Center.  However, the 
facts as to the veteran's dental treatment during service are 
not in dispute, and no further effort to obtain or 
reconstruct service medical records is required.  

By a rating decision issued in November 1996, the RO denied 
entitlement to service connection for a dental disorder.  In 
December 1996, the veteran disagreed with that denial.  The 
RO issued a statement of the case (SOC) in March 1997.  The 
SOC informed the veteran that service connection may only be 
granted for disability, and notified the veteran that a 
dental disorder manifested by replaceable missing teeth is 
defined by law as non-disabling under 38 C.F.R. § 4.149.  

The March 1997 SOC also notified the veteran that non-
disabling dental conditions may be considered service-
connected solely for the purposes of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. § 17.120 or 17.123.  The Board 
notes that 38 C.F.R. § 17.123 has been renumbered and 
redesignated as § 17.161, without change.  For convenience, 
the Board will hereinafter refer to 38 C.F.R. § 17.161, the 
current codification of the applicable provisions

In his March 1997 substantive appeal, the veteran 
specifically stated that he agreed that his dental condition 
was non-disabling, and further stated that he wanted his 
dental condition considered service-connected solely for the 
purpose of determining entitlement to dental examinations and 
outpatient treatment under the provisions of 38 C.F.R. 
§§ 17.120 or 17.123.  In September 1997, the RO rendered a 
dental rating decision in which it was determined that there 
was no evidence of dental trauma or POW status shown in the 
veteran's case.

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for a dental disease or injury of 
individual teeth and the investing tissue if incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (1998).  
However, periodontal disease, treatable carious teeth, and 
replaceable missing teeth, among other dental conditions, are 
not disabling.  38 C.F.R. § 4.149.  These dental disorders 
may be considered service-connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, subject to 
various restrictions including one-time treatment and (given 
the appellant's dates of service) a timely application within 
a year of service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and several other categories which 
are not relevant to the present case.  38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.

However, the initial question is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  38 
U.S.C.A. § 5107(a).  To be well grounded, the claim must be 
plausible, one which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In the absence of competent evidence to support 
service connection of a dental condition manifested by 
replaceable missing teeth, the claim is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Woodson v. Brown, 8 Vet. App. 352, 353-54 (1995).

The veteran contends that a number of his teeth were 
extracted during service, and that his replaceable missing 
teeth should be service-connected.  He readily concedes that 
he does not have a compensable service-connected dental 
disability.  Thus, under the circumstances, the service 
connection claim is largely an academic exercise, because as 
noted above, periodontal disease, treatable carious teeth, 
and replaceable missing teeth, among other dental conditions, 
are not disabling and may be considered service-connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment.  

To the extent that the veteran is seeking service connection 
for a dental disorder for purposes of VA examination or 
treatment, the Board notes that the veteran has not alleged, 
nor does the evidence suggest, that he meets any of the other 
eligibility categories of 38 C.F.R. § 17.161. 

In this regard, the Board notes that the RO sent a copy of 
the veteran's claim to the Omaha VA Medical Center (VAMC) 
Dental Clinic.  In July 1997, the Omaha VAMC requested that 
the RO furnish a dental trauma rating.  In September 1997, 
the RO prepared a dental rating sheet indicating that there 
was no evidence of trauma or POW status shown, and the Board 
notes that the veteran does not indicate otherwise.

Specifically, a veteran will be eligible for VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition (Class I eligibility).  38 
U.S.C.A. § 1712(a)(1)(A); 38 C.F.R. § 17.161(a).  In this 
case, however, the veteran has no compensable service-
connected dental condition, and the veteran has stated that 
he agrees that his current dental condition is non-disabling.  

In this regard, the Board notes that the VA Schedule for 
Rating Disabilities distinguishes between "replaceable 
missing teeth" and periodontal disease and teeth loss as a 
result of "loss of substance or the body of the maxilla or 
mandible.  See Simington v. West, 11 Vet. App. 41, 44 (1998); 
compare 38 C.F.R. § 4.149 with 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (1998).  The veteran's lost teeth are replaceable 
missing teeth within the meaning of 38 C.F.R. § 4.149 and he 
has not alleged incurring the tooth extractions as a result 
of loss of substance of the body of the maxilla or mandible.  
Even if service connection were granted for any dental 
condition, such as for tooth #32, which has apparently not 
been replaced, or for a dental condition noted on private 
dental treatment in May 1995 (treatable carious tooth at 
#22), a grant of service connection would not lead to 
compensation or eligibility for VA outpatient dental 
treatment.  The applicable criteria provide that loss of 
teeth due to loss of substance of the body of the maxilla or 
mandible without loss of continuity is not compensable if the 
loss of the masticatory surface can be restored by a suitable 
prosthesis, and a compensable evaluation is not warranted 
unless all upper anterior teeth, or all lower anterior teeth, 
or all upper and lower teeth on one side, are missing.  
38 C.F.R. § 4.150.  Such ratings apply only to bone loss 
through trauma or disease such as osteomyelitis and not to 
the loss of the alveolar process as a result of periodontal 
disease since such loss is not considered disabling.  See 
Note following 38 C.F.R. § 4.150, Diagnostic Code 9913.  
Thus, loss of individual teeth in this case would be 
noncompensable.  Given the clear and undisputed evidence that 
the teeth extracted in service were not due to the loss of 
substance of the body of the maxilla or mandible and have, 
with the exception of a single tooth, been replaced by 
prostheses, a claim of entitlement to dental treatment under 
Class I eligibility is not plausible.  Woodson, 8 Vet. App. 
at 354.

The veteran separated from service in June 1955.  He was 
therefore entitled to a one-time correction of a service-
connected noncompensable dental condition if he applied 
within one year after his discharge (Class II eligibility).  
38 U.S.C.A. § 1712(a)(1)(B); 38 C.F.R. § 17.161(b)(2).  A 
claim of entitlement to dental treatment on the basis that 
the veteran applied within the applicable time limit is 
without legal merit, since that time limit expired in 1956.  
See also Woodson, 8 Vet. App. at 355.  

A veteran is also entitled to dental treatment for 
noncompensable disability resulting from combat wounds or 
trauma (Class II(a) eligibility) or where the veteran was a 
prisoner of war (Class II(b) eligibility).  38 U.S.C.A. 
§ § 1712(a)(1)(C).  The veteran has specified that his teeth 
extractions resulted from an infection of the gums and teeth, 
and has not alleged that there was any dental trauma in 
service.  The veteran has not alleged that he has a dental 
condition due to combat or was a prisoner of war (POW).  
Thus, a claim that the veteran incurred dental disability as 
the result of combat, trauma, or prisoner-of-war status is 
not plausible.  

Dental treatment is authorized by law where a dental 
condition is professionally determined to be aggravating an 
established service-connected disability (Class III 
eligibility).  38 U.S.C.A. § 1712(a)(1)(D); 38 C.F.R. 
§ 17.161(g).  The claims file discloses that the veteran is 
not in receipt of service connection for any disability, so a 
claim that a dental disorder may be aggravating a service-
connected disability is not plausible.  

There are several additional categories under which dental 
treatment may be authorized.  Dental treatment is permitted 
in certain cases where application was made within one year 
of April 5, 1983, and where the veteran previously received 
dental treatment.  38 C.F.R. § 17.161(f).  Dental treatment 
is authorized for veterans who are evaluated as totally 
disabled on a schedular basis or by virtue of individual 
unemployability.  38 U.S.C.A. § 1712(a)(1)(G).  Dental 
treatment is authorized for a veteran who is participating in 
a rehabilitation program or who is receiving VA medical care 
and requires dental treatment for a dental disorder 
complicating the VA medical treatment.  38 C.F.R. 
§ 17.161(i), (j).  However, it is clear that these categories 
are not relevant in this case, and the veteran cannot 
establish a plausible claim on any of these bases.   

Based on the foregoing, the Board finds that there is no 
category authorizing service connection for a dental disorder 
for purposes of dental examination or outpatient dental 
treatment under which the veteran has established a plausible 
claim.  In short, to the extent the claim for service 
connection is a claim for dental treatment, it is not well 
grounded.  Woodson v. Brown, 8 Vet. App. 352 (1995). 



ORDER

Service connection for a dental disorder is denied.  



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

